Case: 13-12660   Date Filed: 10/09/2013   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-12660
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 3:11-cv-00143-CDL


RENASANT BANK INC.,

                                                         Plaintiff-Appellee,
versus


EARTH RESOURCES OF FRANKLIN COUNTY, LLC,
JOHN F. SMITHGALL,

                                                        Defendants-Appellants,

CHARLES C. DINSMORE,
                                                        Defendant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (October 9, 2013)

Before DUBINA, PRYOR, and HILL, Circuit Judges.
              Case: 13-12660     Date Filed: 10/09/2013     Page: 2 of 2


PER CURIAM:

      Defendants appeal the district court’s grant of summary judgment to plaintiff

Renasant Bank, Inc. for the principal, interest, collection expenses and attorneys’

fees in connection with Earth Resources of Franklin County, LLC’s promissory

note in favor of plaintiff and John F. Smithgall’s personal guaranty of that note.

The district court entered two orders in this connection, both of which comprise the

judgment appealed herein.

      We have reviewed these orders and the entire record in this action. Finding

no reversible error in the district court’s grant of summary judgment to plaintiff on

defendants’ indebtedness to it, the judgment is due to be

      AFFIRMED.




                                          2